DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 5/17/2021 has been fully considered. Claims 4, 8-9 and 15 are cancelled and claims 1-3, 5-7, 10-14 and 16-26 are pending.

Claim Objections
Claim 23 is objected to because of the following informalities:  
The phrase “The layered composition” should be changed to the phrase “A layered composite”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 28, there is no support for the limitation “which comprises no melamine acrylate” as it is a negative limitation for which literal support is not in Applicant’s Specification.
The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
	The insertion of the above phraseology as described above positively excludes melamine acrylate, however, there is no support in the present specification for such exclusions.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 10-12, 18-22, 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakane et al (US 2012/0029108) in view of Stone et al (US 2009/0098304).

Regarding claims 1, 6-7, 10-11, 19, 24 and 26-28; Nakane discloses a UV-curable inkjet ink composition (Abstract) comprising 10.4% by mass of 4-hydroxybutyl acrylate based on the total mass of the UV-curable inkjet ink composition (paragraph [0087]; Tables 2 and 3, Black Ink of Ink Set H), an acylphosphine-based photopolymerization initiator of IRGACURE 819 (paragraph [0087]; Tables 2 and 3, Black Ink of Ink Set H) and a pigment (paragraph [0087]; Tables 2 and 3, Black Ink of Ink Set H).
The UV-curable inkjet ink composition reads on the claimed energy curable ink, the energy curable ink being a digital printing energy curable ink as claimed in claim 10 and an energy curable inkjet ink as claimed in claim 11. 10.4% by mass of 4-hydroxybutyl acrylate reads on the claimed amount of hydroxyl functional acrylate monomer. The black ink in Tables 2 and 3 do not contain water or solvent. This reads on the claimed non-volatile content of the energy curable ink being at least 45% by 

Nakane does not appear to explicitly disclose the UV-curable inkjet ink composition comprising 3 to 50% by weight of an aminoacrylate derived from the reaction of an amine and an ethylenically unsaturated monomer as claimed in claims 1 and 19, 10 to 50% by weight of an aminoacrylate derived from the reaction of an amine and an ethylenically unsaturated monomer as claimed in claim 27, wherein the amine is diethylamine as claimed in claims 1 and 24 and where the ethylenically unsaturated monomer is ethoxylated pentaerythritol tetraacrylate as claimed in claims 1 and 19.

However, Stone discloses a radiation curable composition for an ink (paragraph [0001]), wherein the radiation curable composition comprises an amino acrylate produced from an amine such as diethylamine (paragraphs [0013] and [0014]) and a (meth)acrylated ethoxylated polyol such as ethoxylated pentaerythritol tetra(meth)acrylate (paragraphs [0010] and [0013]) and wherein the radiation curable composition contains at least 10% by weight of amino acrylate (paragraph [0035]).
The amount of amino acrylate in Stone overlaps the claimed amount of amino acrylate as claimed in claims 1, 19 and 27.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have an ink having insignificant odor, off-taste In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Nakane and Stone are analogous art because they are from the same field of radiation curable inkjet inks. Nakane is drawn to a UV-curable inkjet ink composition (see Abstract of Nakane). Stone is drawn to a radiation curable composition for inks and applied by inkjet printing (see paragraphs [0001] and [0052] of Stone).

It would have been obvious to one of ordinary skill in the art having the teachings of Nakane and Stone before him or her, to modify the UV-curable inkjet ink composition of Nakane to include the amino acrylate of Stone in the UV-curable inkjet ink composition of Nakane because having the required amino acrylate provides an ink having insignificant odor, off-taste and/or extractable components after curing (paragraph [0004] of Stone).

Regarding claims 2 and 20, Nakane discloses the UV-curable inkjet ink composition comprising 51.8% by mass of phenoxyethyl acrylate (paragraph [0087]; Tables 2 and 3, Black Ink of Ink Set H).


 Regarding claims 3 and 21, Nakane discloses the UV-curable inkjet ink composition comprising 19% by mass of dipropylene glycol diacrylate (paragraph [0087]; Tables 2 and 3, Black Ink of Ink Set H).
The 19% by mass of dipropylene glycol diacrylate reads on the claimed amount of difunctional ethylenically unsaturated monomer and the claimed amount of difunctional ethylenically unsaturated monomer.

Regarding claim 5, Nakane discloses the UV-curable inkjet ink composition comprising 19% by mass of dipropylene glycol diacrylate (paragraph [0087]; Tables 2 and 3, Black Ink of Ink Set H).
The 19% by mass of dipropylene glycol diacrylate reads on the claimed combined amount of difunctional and multifunctional ethylenically unsaturated monomers.

Regarding claims 12 and 22, Nakane discloses a recorded material comprising a solid pattern printed on a PET film with a UV-curable inkjet ink composition (paragraph [0104]) and wherein the UV-curable inkjet ink composition is disclosed by Nakane in view of Stone as stated above in regard to claims 1 and 19.


Regarding claim 18, Nakane discloses a method of making a recorded material comprising printing a UV-curable inkjet ink composition on a PET film and irradiating the UV-curable inkjet ink composition with UV light to form a solid pattern (paragraph [0104]) and wherein the UV-curable inkjet ink composition is disclosed by Nakane in view of Stone as stated above in regard to claim 1.

Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakane et al (US 2012/0029108) in view of Stone et al (US 2009/0098304) in further view of Jung et al (WO 2013/113553).

Nakane and Stone are relied upon as described above.

Regarding claims 13-14 and 16-17, Nakane and Stone do not appear to explicitly disclose the layered composite the substrate being MDF as claimed in claim 13, an overlay and/or underlay as claimed in claim 14, the overlay and/or underlay comprising melamine as claimed in claim 16 and the overlay and/or underlay comprising melamine paper as claimed in claim 17.



Nakane, Stone and Jung are analogous art because they are from the same field of radiation curable inks. Nakane is drawn to a UV-curable inkjet ink composition (see Abstract of Nakane). Stone is drawn to a radiation curable composition for inks and applied by inkjet printing (see paragraphs [0001] and [0052] of Stone). Jung is drawn to a radiation curable ink (see paragraph [0144] of Jung).

It would have been obvious to one of ordinary skill in the art having the teachings of Nakane, Stone and Jung before him or her, to modify the UV-curable inkjet ink composition of Nakane and Jung to include the substrate of MDF and the overlay paper impregnated with melamine resin of Jung for the recorded matter of Nakane and Stone because having the required MDF provides an engineered wood product that does not contain knots or rings and is thus more uniform allowing for direct printing by radiation curable inkjet inks (paragraph [0136] of Jung) and having the required overlay paper provides protection for a decorative layer (paragraph [0135] of Jung).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nakane et al (US 2012/0029108) in view of Stone et al (US 2009/0098304) in further view of Jung et al (WO 2013/113553) in further view of Walker (US 2009/0159156).



Nakane and Stone do not appear to explicitly disclose a layered composite comprising a substrate of MDF, an overlay comprising melamine and an underlay.

However, Jung discloses a decorative panel comprising a wood-based core of MDF (paragraph [0154]) and an overlay paper impregnated with melamine resin (paragraph [0154]).

Walker discloses a laminate comprising an underlay (paragraph [0166]).

Nakane, Stone, Jung and Walker are analogous art because they are from the same field of radiation curable inks. Nakane is drawn to a UV-curable inkjet ink composition (see Abstract of Nakane). Stone is drawn to a radiation curable composition for inks and applied by inkjet printing (see paragraphs [0001] and [0052] of Stone). Jung is drawn to a radiation curable ink (see paragraph [0144] of Jung). Walker discloses a laminate with an inkjet printed pattern (see paragraph [0173] of Walker).

It would have been obvious to one of ordinary skill in the art having the teachings of Nakane, Stone and Jung before him or her, to modify the UV-curable inkjet ink 

It would have been obvious to one of ordinary skill in the art having the teachings of Nakane, Stone and Walker before him or her, to modify the recorded material of Nakane and Stone to include the underlay of Walker in the on the substrate of Nakane because having the required underlay provides extra impact strength resistance (paragraph [0166] of Walker).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nakane et al (US 2012/0029108) in view of Stone et al (US 2009/0098304) in further view of Jung et al (WO 2013/113553) in further view of Davidson et al (US 2013/0012611).

Nakane and Stone are relied upon as described above.

Regarding claim 25, Nakane and Stone do not appear to explicitly disclose the UV-curable inkjet ink composition comprising the ethylenically unsaturated monomer being hexanediol diacrylate.

However, Davidson discloses an amino acrylate comprising hexanediol diacrylate (paragraphs [0058] and [0097]).

Nakane, Stone and Davidson are analogous art because they are from the same field of radiation curable inks. Nakane is drawn to a UV-curable inkjet ink composition (see Abstract of Nakane). Stone is drawn to a radiation curable composition for inks and applied by inkjet printing (see paragraphs [0001] and [0052] of Stone). Davidson is drawn to synergists of amino acrylates for use in inks (see paragraph [0199] of Davidson).

It would have been obvious to one of ordinary skill in the art having the teachings of Nakane and Stone before him or her, to modify the UV-curable inkjet ink composition of Nakane and Stone to include the aminoacrylate of Davidson in the UV-curable inkjet ink composition Of Nakane because having the required aminoacrylate provides a low odor and few migratable species in a cured coating (paragraph [0053] of Davidson).

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 5/17/2021, with respect to the rejection(s) of claim(s) 1 and 19 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakane in view of Stone under 103(a).

Applicants argue that Schmidt teaches away from using hydroxy functional acrylates and that it is not obvious to combine Peeters with Schmidt to replace the melamine acrylate.

The Examiner agrees and notes that it is not obvious to combine Peeters with Schmidt to replace the melamine acrylate due to the melamine acrylate being a critical component in the invention of Schmidt and therefore the previous 103(a) rejection has been withdrawn.
However, a new ground of rejection for claims 1 and 19 under 103(a) has been made by Nakane in view of Stone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785